Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 21 are pending.  Claims 1, 8, 15 are independent.   
2.        This application was filed on 12-7-2018.  


Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattanaik et al. (US PGPUB No. 20170364552).     	
 
Regarding Claims 1, 8, 15, Pattanaik discloses a computer-implemented method and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system, comprising:

b)  determining, by the server, a data record of the blockchain-type data storage ledger, the data record corresponding to the hash value to be verified; (see Pattanaik paragraph [0008], lines 10-14: service provider (server) generates a hash value with same attributes to match the submitted hash value and verify that the transaction attributes received by the service provider match details of transaction)    
c)  obtaining, by the server, a value of a service attribute included in the data record, wherein the service attribute is an identification field of the data record; (see Pattanaik paragraph [0008], lines 16-21: transaction receipt specifies characteristics of the recorded transaction such as a hash value of the previous block, timestamp, prior transaction associated with parties, prior hash value initially sent with transaction request; (set of attributes associated with transaction))    
d)  determining, by the server, a set of data records of the blockchain-type storage ledger, the set of data records corresponding to the value of the service attribute in the blockchain-type data storage ledger; (see Pattanaik paragraph [0130], 
e)  determining, by the server, one or more data blocks of the blockchain-type data storage ledger that store data records included in the set of data records; (see Pattanaik paragraph [0130], lines 4-9: service provider performs a process for verifying transaction data (i.e. transaction data blocks) for a recorded transaction by determining a hash value that represents transaction data; service provider verifies a received hash value to a hash value recorded in the blockchain in order to verify a recorded transaction) and
f)   performing, by the server, integrity verification on each one of the data blocks that store the data records included in the set of data records. (see Pattanaik paragraph [0130], lines 4-9: service provider verifies a received hash value to a hash value recorded in the blockchain in order to verify a recorded transaction)    

Furthermore, Pattanaik discloses for Claim 15, wherein comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations. (see Pattanaik paragraph [0037], lines 9-14: execute instructs stored on a computer-readable storage medium; include 

Regarding Claims 2, 9, 16, Pattanaik discloses the computer-implemented method of claim 1 and the computer-readable medium of claim 8 and the computer-implemented system of claim 15, wherein the blockchain-type data storage ledger is a blockchain ledger. (see Pattanaik paragraph [0075], lines 1-6: table serves as a ledger maintaining the positions of assets held by various parties within the blockchain; paragraph [0004], lines 1-2: service provider manages a blockchain network that records details of multiple executed transactions; [0117]-[0118])    

Regarding Claims 5, 12, 19, Pattanaik discloses the computer-implemented method of claim 1 and the computer-readable medium of claim 8 and the computer-implemented system of claim 15, wherein determining the set of data records of the blockchain-type storage ledger comprises: obtaining the set of data records corresponding to the value of the service attribute by querying one or more previously created indexes associated with the blockchain-type storage ledger, wherein the previously created indexes comprise mapping relationships between the value of the service attribute and location information of the data records. (see Pattanaik paragraph [0083], lines 15-19: block identifier identifies the block that the transaction record is included within or a transaction record position identifier that identifies the location of the transaction record within the block; (mapping relationship))    

Regarding Claims 6, 13, 20, Pattanaik discloses the computer-implemented method of claim 1 and the computer-readable medium of claim 8 and the computer-implemented system of claim 15, wherein determining the set of data records of the blockchain-type storage ledger comprises: obtaining the set of data records corresponding to the value of the service attribute by traversing data records in the blockchain-type storage ledger. (see Pattanaik paragraph [0089], lines 1-13: set of transaction records includes all transaction records received for a particular time period; generating multiple blocks of transaction records for the particular time period (i.e. set of particular attributes, timestamp))    

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pattanaik in view of Anton et al. (US Patent No. 10,600,050) and further in view of Nation et al. (US Patent No. 10,929,352). 

Regarding Claims 3, 10, 17, Pattanaik discloses the computer-implemented method of claim 1 and the computer-readable medium of claim 8 and the computer-implemented system of claim 15, wherein the blockchain-type storage ledger is a blockchain-like 
a)  receiving data records to be stored, wherein the data records include one or more service attributes; (see Pattanaik paragraph [0088], lines 1-4: generates a block of transaction records generated by transaction record module; paragraph [0089], lines 1-13: set of transaction records includes all transaction records received for a time period; generates multiple blocks of transaction records for a time period (i.e. particular attributes, timestamp)) and 
b)  determining hash values of the data records. (see Pattanaik paragraph [0088], lines 4-6: transaction records are linked by hash value in each transaction record; paragraph [0090], lines 1-11: block of transaction records hashed by block generation module; block of transaction records hashed) 

Furthermore, Pattanaik discloses for c): in response to a predetermined block generation condition being reached, determining data records to be written in a data block, and generating the data block comprising a hash value of the data block and the data records. (see Pattanaik paragraph [0092], lines 1-4: block generation module writes the hashed block of transaction records as a block on the blockchain; (stores the hashed block of transaction records within blockchain store))  

Pattanaik does not specifically disclose for c): a block height of the data block monotonically increases based on a sequence of block generation times.
However, Anton discloses:

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pattanaik for c): a block height of the data block monotonically increases based on a sequence of block generation times as taught by Anton. One of ordinary skill in the art would have been motivated to employ the teachings of Anton for the benefits achieved from the flexibility of a system that enables the processing of multiple transaction records for a transaction within a blockchain type environment. (see Anton col 8, lines 42-48)

Pattanaik-Anton does not specifically disclose for c): a blockchain-like ledger that centrally stores data. 
However, Nation discloses for c): wherein blockchain-type storage ledger is a blockchain-like ledger that centrally stores data. (see Nation col 3, lines 46-48: blockchain ledger manages a central ledger (i.e. such as a central store) while managing copies of the central ledger)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pattanaik-Anton for c): a blockchain-like ledger that centrally stores data as taught by Nation. One of ordinary skill in the art would have been motivated to employ the teachings of Nation for the benefits achieved from a system that enables the centralized management of 

Regarding Claims 4, 11, 18, Pattanaik-Anton-Nation discloses the computer-implemented method of claim 3 and the computer-readable medium of claim 10 and the computer-implemented system of claim 17. 
Pattanaik-Nation does not specifically disclose a quantity of data records to be stored reaching a quantity threshold. 
However, Anton discloses wherein the predetermined block generation condition comprises: a quantity of data records to be stored reaching a quantity threshold; or a time interval from a last block generation time reaching a time threshold. (see Anton col 8, lines 42-48: server verifies the transaction completed utilizing a threshold parameter; a threshold number of data blocks (i.e. block height) within a blockchain data structure of a blockchain ledger; (selected: quantity threshold))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pattanaik-Nation for a quantity of data records to be stored reaching a quantity threshold as taught by Anton.  One of ordinary skill in the art would have been motivated to employ the teachings of Anton for the benefits achieved from the flexibility of a system that enables the processing of multiple transaction records for a transaction within a blockchain type environment. (see Anton col 8, lines 42-48)
 
s 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pattanaik in view of Anton (US PGPUB No. 10,600,050).

Regarding Claims 7, 14, 21, Pattanaik discloses the computer-implemented method of claim 1 and the computer-readable medium of claim 8 and the computer-implemented system of claim 15, wherein performing integrity verification on each one of the data blocks comprises:
b)  creating multiple verification threads; and d) performing integrity verification on the unverified data blocks. (see Pattanaik paragraph [0108], lines 1-15: service provider received additional transactions during the same time period and appends the additional transactions to the block of transactions; (appending hash value verifies an unverified data block), [0118]-[0136])  

Furthermore, Pattanaik disclose for a): writing, into a shared memory, for each one of the data blocks that store data records included in the set of data records, in association with a verification status of the data block, the verification status being unverified, being verified, or verified. (see Pattanaik paragraph [0092], lines 1-4: block generation module writes the hashed block of transaction records as a block on the blockchain; (store the hashed block of transaction records within blockchain store))      
Pattanaik does not specifically disclose for a): a block height, and for c): identifying unverified data blocks according to the block height. 
However, Anton discloses: 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pattanaik for a): a block height, and for c): identifying unverified data blocks according to the block height as taught by Anton.  One of ordinary skill in the art would have been motivated to employ the teachings of Anton for the benefits achieved from the flexibility of a system that enables the processing of multiple transaction records for a transaction within a blockchain type environment. (see Anton col 8, lines 42-48)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
February 16, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436